*239Dissenting Opinion by
Hoffman, J.:
This is an appeal from an order of forfeiture of an automobile entered pursuant to the Liquor Code Act of April 12, 1951, P. L. 90, §6-601, 47 P.S. 6-601.
On April 8, 1968, a Philadelphia patrolman stopped the automobile in question one hour after it had been observed by a Liquor Control Agent, being loaded with large paper bags while standing at the rear of a liquor store in Oaklyn, New Jersey. The policeman arrested the driver and asked if he could search the trunk of the car. She replied that she did not have the key with her. Thereupon, the policeman made an unsuccessful attempt to view the interior of the trunk by removing the back seat. Following this attempt, the car was taken to a police station. There, the police, through use of a master key, opened the car trunk and discovered contraband liquor. This led to the driver’s conviction and forfeiture of her car.
Prior to opening the trunk the police had ample opportunity to obtain a search warrant but failed to do so.
In this appeal, the car owner argues that the forfeiture order should be vacated, because it rests on evidence which was the product of an illegal search of the trunk at the police station. Specifically, she maintains that the police were not empowered to open her car trunk at the police station without a search warrant, because this action was neither substantially contemporaneous with or confined to the immediate vicinity of her arrest and, therefore, was not incident to it.
In my view, this case is governed by Commonwealth v. Cockfield, 431 Pa. 639, 246 A. 2d 381 (1968). There, the Supreme Court eliminated much of the confusion which previously surrounded the legality of warrantless searches of automobiles. In language directly ap*240plicable to the facts in the instant case, the Court stated at 643-644:
“Whenever practicable, the police must obtain advance judicial approval of searches and seizures through warrant procedure, and the failure to comply with the warrant procedure ‘can only be excused by exigent circumstances.’ Terry v. Ohio, 392 U.S. 1, 20, 88 S. Ct. 1868, 1879 (1968).
“One permissible exception from the warrant procedure exists for searches which are incident to a lawful arrest. A search incident to a lawful arrest and without a warrant is justified in part by the need to prevent the disappearance or destruction of evidence. Preston v. United States, 376 U.S. 364, 84 S. Ct. 881 (1964). Thus, such a search may extend to things under the accused’s immediate control, such as an automobile, Carroll v. United States, 267 U.S. 132, 45 S. Ct. 280 (1925), but only if the search is substantially contemporaneous with the arrest, Preston v. United States, supra; James v. Louisiana, 382 U.S. 36, 86 S. Ct. 151 (1965) (per curiam).
“It is clear in this case that neither the original search of the trunk of the automobile, when the challenged evidence was first discovered, nor the subsequent search and seizure of the evidence were contemporaneous with and confined to the immediate vicinity of Cockfield’s arrest. Thus, the search and seizure were not incident to the arrest. In its brief, the Commonwealth at least impliedly concedes this, but still maintains that the searches and seizure were made with probable cause and were reasonable under the circumstances.
“While it is true that the United States Supreme Court has upheld a warrantless search of an automobile which was not incident to an arrest, Cooper v. California, 386 U.S. 58, 87 S. Ct. 788 (1967), this was *241so because a state statute required that the automobile be impounded by the police, pending the outcome of forfeiture proceedings, as evidence of the crime for which the owner was lawfully arrested. In those circumstances, the search of an automobile already lawfully seized was reasonable.
“The unique justification for the warrantless search in Cooper v. California, is not present here. Nor do we see any other justification making this warrantless search reasonable. Certainly a search without a warrant is not reasonable simply because the officers have probable cause to believe that incriminating evidence will be disclosed. Jones v. United States, 357 U.S. 493, 78 S. Ct. 1253 (1958). If this constituted ‘exigent circumstances,’ it would be almost impossible to think of a case in which a warrant would be necessary.”
Accordingly, I would hold that the search of the automobile at the police station was improper in that it was not incidental to an arrest and was conducted without a search warrant.
I would reverse the order of the court below and return the automobile specified in this case to its owner.